     Case 2:18-cv-01022-CB-PLD Document 142 Filed 07/13/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA



Etta Calhoun, Sherry Porter, and
Cynthia Gray, on behalf of themselves and on
behalf of all others similarly situated,
                                               No. 2:18-cv-01022
                       Plaintiffs,
                                               Judge Cathy Bissoon
       v.
                                               Magistrate Judge Patricia L. Dodge
Invention Submission Corporation d/b/a
InventHelp, Technosystems Consolidated
Corp., Technosystems Service Corp., Western
Invention Submission Corp., Universal
Payment Corporation, Intromark
Incorporated, Robert J. Susa, Thomas Frost,
P.A., Thomas Frost, John Doe Companies 1-
10, John Doe Individuals 1-10,
                      Defendants.


Carla Austin and Nil Leone, individually
and on behalf of all other persons similarly
situated,

                       Plaintiffs,             No. 2:19-cv-01396

       v.                                      Judge Cathy Bissoon

Invention Submission Corporation d/b/a         Magistrate Judge Patricia L. Dodge
InventHelp, Western Invention Submission
d/b/a Western InventHelp,

                       Defendants.
       Case 2:18-cv-01022-CB-PLD Document 142 Filed 07/13/20 Page 2 of 3




 Geta Miclaus, and Vim and Kevin Byrne, on
 behalf of themselves and all other persons
 similarly situated,                        No. 2:20-cv-681

                       Plaintiffs,                  Judge Cathy Bissoon

        v.                                          Magistrate Judge Patricia L. Dodge

 Invention Submission Corporation d/b/a
 InventHelp, Technosystems Consolidated
 Corp., Technosystems Service Corp., Western
 Invention Submission Corp. d/b/a Western
 InventHelp, Universal Payment Corporation,
 Intromark Incorporated, Robert J. Susa,
 Thomas Frost, P.A., Thomas Frost, John Doe
 Companies 1-10, John Doe Individuals 1-10,

                       Defendants.




  MOTION TO CONSOLIDATE AND APPOINT INTERIM LEAD CLASS COUNSEL


TO ALL PARTIES AND THEIR COUNSEL OF RECORD:


       Plaintiffs Etta Calhoun, Sherry Porter, Cynthia Gray, Geta Miclaus, and Vim and Kevin

Byrne, by and through their undersigned counsel, and for the reasons more fully set forth in the

accompanying (i) Memorandum of Law and (ii) Declaration of Julie Pechersky Plitt and the

exhibits attached thereto, hereby move for an Order pursuant to Rules 42 and 23(g) of the

Federal Rules of Civil Procedure: (a) consolidating the above-captioned actions; (b) appointing

Oxman Law Group as Interim Lead counsel for the consolidated actions; and (c) providing such

other and further relief that the Court may deem just and proper.




                                                2
      Case 2:18-cv-01022-CB-PLD Document 142 Filed 07/13/20 Page 3 of 3




Dated: Briarcliff Manor, New York
       July 13, 2020
                                    Respectfully submitted,

                                    By: _______/s/ Julie Pechersky Plitt____
                                           JULIE PECHERSKY PLITT
                                        OXMAN LAW GROUP, PLLC
                                        120 Bloomingdale Road, Suite 100
                                        White Plains, NY 10605
                                        Tel: (914) 368-9070
                                        jplitt@oxmanlaw.com

                                           Counsel for the Calhoun and Miclaus
                                           Plaintiffs




                                       3
